10/14/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 22-0094



                                  No. DA 22-0094

AARON JOEL OLIPHANT,

                   Petitioner and Appellant,
            v.

STATE OF MONTANA,

                   Respondent and Appellee.


                                     ORDER



      Pursuant to Appellant’s motion for and extension of time to file his reply

brief and good cause appearing,

      IT IS HEREBY ORDERED that Appellant’s motion for extension of time is

GRANTED. Appellant shall file his reply brief by November 21, 2022.

      No further extensions will be granted.



                                               Montana Supreme Court Justice




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            October 14 2022